PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/075,121
Filing Date: 8 Nov 2013
Appellant(s): Katakwar et al.



__________________
Wayne H. Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/21/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the rejection under 101, the claim is directed to providing an in-store activity to a user which requires the user to perform an action to be performed such as capturing information using a customer device (e.g. smart phone which include features such as accelerometers, gyroscope or other suitable devices (see [0030]). The user device is used to perform an action in a merchant location to promote user shopping experience. 
The claims recite retrieving information, determining eligibility, receiving and indication, sending instructions and guiding information, performing an action (capturing information), posting the captured information and notifying the user of an award. As indicated in the previous office actions, those claimed limitation cover certain methods of organizing human activity such as commercial, marketing or sales activity or behaviors. The user device is used to perform an action such as capturing information. This additional element does not integrate the judicial exception into a practical application. The specification discloses that the user device includes any devices having the ability to execute instruction such as cellphone or smart phone, etc. The action performed i.e. to move the user device in a predefined motion pattern to be sensed by the user device is feature that is included in the “any device” such the cellphone or the smart phone descripted in Appellants specification. Because the specification describes that the method is performed by general purpose devices, the claims do not define or rely on a “particular 
In response to Appellant’s argument regarding the rejection under 103 that the limitation    
“moving the user device in a predefined motion pattern that is sensed to capture information” that is sensed by one or both of an accelerometer and a gyroscope of the user device is not disclosed in Want: 
According to Appellant’s specification, the invention is related to system and method that promotes a consumer experience through the use of a user device and wireless identification devices (see abstract, [0026]). Further, in the background, the specification discloses that electronic shelf labels have been developed that have NFC or RFID device and use of NFC or RFID enabled smart phones. According to the specification, the invention may engage a consumer in various in-store activities that may involve the use of a software application or “app” on mobile devices such as cellphone, a smart phone, etc. Further, the specification discloses that the particular motion or gesture such as a “bump” or “tap” of the user device upon a product… the gesture may for example, be detected by components of the user device, such as one or more accelerometers, gyroscopes etc. (i.e. to cause capture of the information).  
According to the specification, these devices are existing and readily available devices, which are capable of sensing the movement and orientation of the device. 
placing the user device in an appropriate location to scan an RFID device attached to or embedded within a product or clothing item, or moving the user device in a predefined motion pattern such as, by way of example and not limitation, "bumping" or "tapping" upon an object or shaking the user device while within a certain proximity distance from a particular piece of NFC-device equipped signage, to cause capture of identifying information provided by the nearby RFID device or NFC device using an NFC/RFID interface such as the NFC/RFID.
Want also teaches a techniques for detecting gestures of a computing device using short-range communication;  although a user may provide input via interface in some instances, user can provide input by moving the computing device through the air; the gestures made with the computing device through the air may be detected by sensors of the computing device such as one or more accelerometers (see col. 2 lines 56 to col. 3 line 8). Wants teaches facilitating the detection of gestures made by a computing device using a communication with two or more short-range communication devices (NFC or RFID) tags, the user may place the computing device within communication range of an array then moving the computing device to make a desired movement or pattern over the array; based on the position information and the sequence in which the position information was obtained, the computing device may define the gesture input that corresponds to the movement of the computer device; the gesture input may be used to perform one or more actions, … when the gesture input substantially matches one of the predefined gesture the computing device may perform the associated action or operation associated with the matched predetermined gesture (by merely moving the device in certain pattern over array (22) (see col. 3 lines 9-63, and col.6 line 21-52). the computing device may 
Further, Want teaches the initiation input may be received from a physical button of computing device 12 or a soft button (e.g., a button presented on a touch screen display of user interface 14). Alternative to receiving the input from a button, the transmit input may a "tap" or pattern of taps detected by an accelerometer that indicates the user desires that computing device 12 track the gesture movements for the gesture input. In response to receiving the initiation input, computing device 12 may obtain position information 26 and determine sequence information for the obtained position information.
Therefore, Wants teaches that the particular user action includes moving the user device in a predefined motion pattern (to capture information) (as in claim1) sensed by one or both of an accelerometer and a gyroscope (as in claim 11 and 21). 
For the above reasons, it is believed that the rejections should be sustained.


/YEHDEGA RETTA/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688 
                                                                                                                                                                                                       
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.